Order entered September 29, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00706-CV

                      IN RE L.C. AKA S.R.M., Relators

         Original Proceeding from the 330th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-20-07925Y

                                   ORDER

      Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus without prejudice to refiling a petition that complies with the

Texas Rules of Appellate Procedure. We also LIFT our stay order issued on

August 5, 2020.


                                           /s/   DAVID EVANS
                                                 JUSTICE